

Exhibit 10.03


Notice of Grant of Award                    Diamond Foods, Inc.
and Award Agreement                    ID: ###
600 Montgomery Street, 13th Floor
San Francisco, CA 94111

--------------------------------------------------------------------------------



Participant Name                        Award Number: ###
Address                            Plan: ###    
ID: ###

--------------------------------------------------------------------------------



Effective Date of Grant, you have been granted an award of # of shares
restricted stock units under the Diamond Foods, Inc. 2015 Equity Incentive Plan
(the “Plan”) subject to the terms and conditions of the Plan, this Notice of
Grant of Award and Award Agreement (the “Notice”) and the electronically
attached Restricted Stock Unit Agreement (the “Agreement”).
These units are restricted until the vest date(s) shown below and will settle
after vesting as set forth in the Agreement.


Subject to the limitations set forth in this Notice, the Plan and the Agreement,
the RSUs will vest in accordance with the following schedule:
INSERT Applicable Vesting Schedule (shares & vest date)
Example:
[insert amount equal to 25% of grant, rounded down] : [1st anniversary of date ]
[insert amount equal to 25% of grant, rounded down] : [2nd anniversary of date]
[insert amount equal to 25% of grant, rounded down] : [3rd anniversary of date]
[insert remaining amount of grant] : [4th anniversary of date]
By accepting this Agreement online, you and the Company agree that this award is
granted under and governed by the terms and conditions of the Plan, the Notice,
and the Agreement. Without limiting the generality of the foregoing, by
accepting this Agreement online, you consent to the electronic delivery as set
forth in the Agreement.















--------------------------------------------------------------------------------

















DIAMOND FOODS, INC.


2015 EQUITY INCENTIVE PLAN


RESTRICTED STOCK UNIT AGREEMENT


THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is made by and between
Diamond Foods, Inc., a Delaware corporation (the “Company”), and the person
(“Participant”) identified on the attached Notice of Grant of Award and Award
Agreement (the “Notice”) pursuant to the Company’s 2015 Equity Incentive Plan
(the “Plan”). To the extent any capitalized terms used in this Agreement are not
defined, they shall have the meaning ascribed to them in the Plan. The Notice is
incorporated by reference into this Agreement, and all references to this
Agreement include the Notice.


1.Settlement. Settlement of vested RSUs shall occur within 30 days following
vesting. Settlement of vested RSUs shall be in Shares.
2.    No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of vested RSUs, Participant shall have no ownership of the Shares
allocated to the RSUs and shall have no right to vote such Shares, subject to
the terms, conditions and restrictions described in the Plan and herein.
3.    Dividend Equivalents. Dividends, if any (whether in cash or Shares), will
not be credited to Participant, except with respect to vested RSUs which have
not yet been settled. Any such dividends will be settled at the same time the
underlying RSUs are settled.
4.    No Transfer. The RSUs and any interest therein: (i) shall not be sold,
assigned, transferred, pledged, hypothecated, or otherwise disposed of, and (ii)
shall, if Participant’s continuous employment with the Company or any Parent or
Subsidiary shall terminate for any reason (except as otherwise provided in the
Plan or herein), be forfeited to the Company forthwith, and all the rights of
Participant to such RSUs shall immediately terminate.
5.    Participant’s Termination. If Participant is Terminated, then the
Committee shall settle, in Shares, the value of any vested RSUs that have not
already been settled. Participant will be



--------------------------------------------------------------------------------



considered Terminated as of the date Participant is no longer providing services
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where Participant
is employed or the terms of Participant’s employment agreement, if any). In case
of any dispute as to whether Participant has Terminated, the Committee shall
have sole discretion to determine Participant’s Termination Date.
6.    Tax Withholding. Prior to delivery of Shares of Common Stock upon the
vesting of the RSUs, Participant must pay or make adequate arrangements
satisfactory to the Company and/or Participant's employer to satisfy all
withholding obligations of the Company and/or Participant's employer. In this
regard, Participant authorizes the Company and/or Participant's employer, at
their discretion and if permissible under local law, to satisfy its withholding
obligations by one or a combination of the following:
(i)    withholding Shares from the delivery of the Shares, provided that the
Company only withholds a number of Shares with a Fair Market Value equal to or
below the minimum withholding amount, provided, however, that in order to avoid
issuing fractional Shares, the Company may round up to the next nearest number
of whole Shares, as long as the Company issues no more than a single whole Share
in excess of the minimum withholding obligation. The Company or Participant’s
employer will remit the total amount withhold for tax items to the appropriate
tax authorities; or
(ii)    withholding from Participant’s wages or other base compensation paid to
Participant by the Company and/or Participant’s employer; or
(iii)    selling or arranging for the sale of Shares.
7.    Section 280G Provision. If Participant, upon taking into account the
benefit provided under this Award and all other payments that would be deemed to
be “parachute payments” within the meaning of Section 280G of the Code
(collectively, the “280G Payments”), would be subject to the excise tax under
Section 4999 of the Code, notwithstanding any provision of this Award to the
contrary, Participant's benefit under this Award shall be reduced to an amount
equal to (i) 2.99 times Participant's “base amount” (within the meaning of
Section 280G of the Code), (ii) minus the value of all other payments that would
be deemed to be “parachute payments” within the meaning of Section 280G of the
Code (but not below zero); provided, however, that the reduction provided by
this sentence shall not be made if it would result in a smaller aggregate
after-tax payment to Participant (taking into account all applicable federal,
state and local taxes including the excise tax under Section 4999 of the Code).
Unless the Company and Participant otherwise agree in writing, all
determinations required to be made under this Section 7, and the assumptions to
be used in arriving at such determinations, shall be made in writing in good
faith by the accounting firm serving as the Company's independent public
accountants immediately



--------------------------------------------------------------------------------



prior to the events giving rise to the payment of such benefits (the
“Accountants”). For the purposes of making the calculations required under this
Section 7, the Accountants may make reasonable assumptions and approximations
concerning the application of Sections 280G and 4999 of the Code. The Company
shall bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 7.
8.    No Rights as Employee, Director or Consultant. Nothing in this Agreement
will affect in any manner whatsoever the right or power of the Company, or a
Parent or Subsidiary, to terminate Participant’s service, for any reason, with
or without Cause.
9.    Acknowledgement and Consent to Electronic Delivery of All Plan Documents
and Disclosures. The Company and Participant agree that the RSUs are granted
under and governed by this Agreement and by the provisions of the Plan
(incorporated herein by reference). Participant: (i) acknowledges receipt of a
copy of the Plan and the Plan prospectus, (ii) represents that Participant has
carefully read and is familiar with their provisions, and (iii) hereby accepts
the RSUs subject to all of the terms and conditions set forth herein and those
set forth in the Plan. By acceptance of the RSUs, Participant agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company and
consents to the electronic delivery of the Notice, this Agreement, the Plan,
account statements, Plan prospectuses required by the U.S. Securities and
Exchange Commission, U.S. financial reports of the Company, and all other
documents that the Company is required to deliver to its security holders
(including, without limitation, annual reports and proxy statements) or other
communications or information related to the RSUs and current or future
participation in the Plan. Electronic delivery may include the delivery of a
link to a the Company intranet or the internet site of a third party involved in
administering the Plan, the delivery of the document via e-mail or such other
delivery determined at the Company’s discretion. Participant acknowledges that
Participant may receive from the Company a paper copy of any documents delivered
electronically at no cost if Participant contacts the Company by telephone,
through a postal service or electronic mail at Stock Administration. Participant
further acknowledges that Participant will be provided with a paper copy of any
documents delivered electronically if electronic delivery fails; similarly,
Participant understands that Participant must provide on request to the Company
or any designated third party a paper copy of any documents delivered
electronically if electronic delivery fails. Also, Participant understands that
Participant’s consent may be revoked or changed, including any change in the
electronic mail address to which documents are delivered (if Participant has
provided an electronic mail address), at any time by notifying the Company of
such revised or revoked consent by telephone, postal service or electronic mail
through Stock Administration. Finally, Participant understands that Participant
is not required to consent to electronic delivery.



--------------------------------------------------------------------------------



10.    Compliance with Laws and Regulations. The issuance of Shares will be
subject to and conditioned upon compliance by the Company and Participant with
all applicable state and federal laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company's Common Stock may be listed or quoted at the time of such issuance or
transfer.
11.    Successors and Assigns. The Company may assign any of its rights under
this Agreement. This Agreement shall be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer herein set forth, this Agreement will be binding upon Participant and
Participant's heirs, executors, administrators, legal representatives,
successors and assigns.
12.    Governing Law; Severability. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of California as
such laws are applied to agreements between California residents entered into
and to be performed entirely within California, excluding that body of laws
pertaining to conflict of laws. If any provision of this Agreement is determined
by a court of law to be illegal or unenforceable, then such provision will be
enforced to the maximum extent possible and the other provisions will remain
fully effective and enforceable.
13.    Notices. Any notice required to be given or delivered to the Company
shall be in writing and addressed to the Corporate Secretary of the Company at
its principal corporate offices. Any notice required to be given or delivered to
Participant shall be in writing and addressed to Participant at the address
indicated above or to such other address as Participant may designate in writing
from time to time to the Company. All notices shall be deemed effectively given
upon personal delivery, (i) three (3) days after deposit in the United States
mail by certified or registered mail (return receipt requested), (ii) one (1)
business day after its deposit with any return receipt express courier
(prepaid), or (iii) one (1) business day after transmission by rapifax,
telecopier or email.
14.    Further Instruments. The parties agree to execute such further
instruments and to take such further action as may be reasonably necessary to
carry out the purposes and intent of this Agreement.
15.    Headings. The captions and headings of this Agreement are included for
ease of reference only and are to be disregarded in interpreting or construing
this Agreement.
16.    Entire Agreement. The Plan, the Notice of Grant and this RSU Agreement
for these RSUs constitute the entire agreement and understanding of the parties
with respect to the subject



--------------------------------------------------------------------------------



matter herein and supersede all prior understandings and agreements, whether
oral or written, between the parties hereto with respect to the specific subject
matter hereof.

